DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a registration unit”, “a reception unit”, “a transmission unit” in claim 1 and “an execution unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2020/0336607 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0034] FIG. 2 illustrates a software module configuration of the image forming apparatus 1. The individual module in FIG. 2 is realized by causing the CPU 101 to execute a program.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toda (US 6831758) in view of Tonegawa (US 2008/0301234).

Regarding claim 1, Toda teaches an image processing apparatus that communicates with an expense processing that registers a character string included in received image data as expense data, the image processing apparatus comprising (image processing apparatus; col 1 line 49 to col 2 line 35, col 4 lines 29-39, and col 5 line 31 to col 6 line 43, Fig. 1): 
a registration unit configured to register a character string (receipt of start signal to receive character strings indicating receivers “SEND TO” and “SALES DEPT.”; col 7 lines 49-57); 
a reception unit configured to receive image data from an external apparatus (original document 90 supplied from personal computer; col 6 lines 4-5 and col 7 lines 49-57, Fig. 2 S1), and
 
a transmission unit configured to automatically transmit the image data received by the reception unit to the expense processing server (output processing to send document to receiver “Sales Dept”; col 11 lines 55-65, Figs. 2 S4 and 11A, and col 15 lines 45-53),
 wherein the transmission unit does not transmit image data that is received by the reception unit and that does not include the registered character string to the expense processing (no character string retrieved thus no output processing; col 8 lines 45-48, Fig. 7 S210), and 
wherein the transmission unit transmits image data that is received by the reception unit (output processing; col 11 lines 55-65, Figs. 2 S4 and 11A, and col 15 lines 45-53) and that includes the registered character string to the expense processing (character recognition extracts “SEND TO” and recognition of receiving dept. “Sales Dept”; col 8 line 3 to col 9 line 26, Fig. 2 S2 and Figs. 5-8), but Toda does not explicitly teach server, and input by a user.
However, Tonegawa teaches server (server; ¶¶ 0039-0040, Fig. 1),
a registration unit configured to register a character string input by a user (setting window with destination input; ¶ 0069, Fig. 4 303).
Toda and Tonegawa are in the same field of endeavor of an image processing apparatus that performs OCR on an image to extract information for communication. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Toda to include a server and input by user as taught by Tonegawa. The combination improves the operability of the image processing apparatus by ensuring information needed for communication are correct (¶¶ 0002-0013, Tonegawa).

Regarding claim 2, Toda in view of Tonegawa teach the image processing apparatus according to claim 1, further comprising an execution unit configured to execute character recognition processing on the image data received by the reception unit (character recognition; col 8 line 3 to col 9 line 26, Fig. 2 S2 and Figs. 5-8, Toda), 
wherein, in a case where a character string obtained as a result of the execution of the character recognition processing does not include the registered character string, the transmission unit does not transmit the received image data to the expense processing server (no character string retrieved thus no output processing; col 8 lines 45-48, Fig. 7 S210, Toda), and 
wherein, in a case where a character string including a character recognized by the character recognition processing includes the registered character string, the transmission unit transmits the received image data to the expense processing server (character recognition extracts “SEND TO” and recognition of receiving dept. “Sales Dept”; col 8 line 3 to col 9 line 26, Fig. 2 S2 and Figs. 5-8, Toda), but Toda does not explicitly teach server.
However, Tonegawa teaches server (server; ¶¶ 0039-0040, Fig. 1).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 3, Toda in view of Tonegawa teach the image processing apparatus according to claim 1, but Toda does not explicitly teach wherein, in a case where transmission source information about the image data received by the reception unit does not match predetermined transmission source information, the transmission unit does not transmit the image data to the expense processing server, and wherein, in a case where the transmission source information about the image data received by the reception unit matches the predetermined transmission source information, the transmission unit transmits the image data to the expense processing server.
However, Tonegawa teaches wherein, in a case where transmission source information about the image data received by the reception unit does not match predetermined transmission source information (transfer condition are compared and don’t match; ¶¶ 0100-0104, Fig. 8 S704-S708), the transmission unit does not transmit the image data to the expense processing server (process ends; ¶ 0104, Fig. 8 S719), and 
wherein, in a case where the transmission source information about the image data received by the reception unit matches the predetermined transmission source information (transfer condition are compared and match; ¶¶ 0100-0105, Fig. 8 S704-S708), the transmission unit transmits the image data to the expense processing server (IFAX or email sending; ¶¶ 0105-0106; Fig. 8 S708-S715).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 4, Toda in view of Tonegawa teach the image processing apparatus according to claim 3, but Toda does not explicitly teach wherein the predetermined transmission source information is transmission source information registered by the user.
However, However, Tonegawa teaches wherein the predetermined transmission source information is transmission source information registered by the user (data transfer settings; ¶¶ 0089-0095, Fig. 7).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 5, Toda in view of Tonegawa teach the image processing apparatus according to claim 1, but Toda does not explicitly teach wherein the reception unit receives the image data at least by e-mail or fax.
However, Tonegawa teaches wherein the reception unit receives the image data at least by e-mail or fax (¶¶ 0047-0049).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 6, Toda in view of Tonegawa teach the image processing apparatus according to claim 1, wherein the reception unit receives the image data (original document 90 supplied from personal computer; col 6 lines 4-5 and col 7 lines 49-57, Fig. 2 S1, Toda).
Toda does not explicitly teach attached to e-mail, wherein, in a case where a title of the e-mail is not a predetermined title, the transmission unit does not transmit the image data attached to the e-mail received by the reception unit to the expense processing server, and wherein, in a case where the title of the e-mail is the predetermined title, the transmission unit transmits the image data attached to the e-mail received by the reception unit to the expense processing server.
However, Tonegawa teaches wherein the reception unit receives the image data attached to e-mail (POP reception; ¶¶ 0097-0098, Fig. 8 S700-S701),
wherein, in a case where a title of the e-mail is not a predetermined title (transfer condition are compared and don’t match; ¶¶ 0100-0104, Fig. 8 S704-S708), the transmission unit does not transmit the image data attached to the e-mail received by the reception unit to the expense processing server (process ends; ¶ 0104, Fig. 8 S719), and 
wherein, in a case where the title of the e-mail is the predetermined title (transfer condition are compared and match; ¶¶ 0100-0105, Fig. 8 S704-S708), the transmission unit transmits the image data attached to the e-mail received by the reception unit to the expense processing server (IFAX or email sending; ¶¶ 0105-0106; Fig. 8 S708-S715).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 7, Toda in view of Tonegawa teach the image processing apparatus according to claim 6, but Toda does not explicitly teach wherein the predetermined title is a title registered by the user.
However, Tonegawa teaches wherein the predetermined title is a title registered by the user (Subject input field 605; ¶ 0090, Fig. 7).
The motivation applied in claim 1 is incorporated herein.

Claims 8 and 9 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 8 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohguro (US 2014/0093170) teaches a document processing device that extracts a character string from a document in order to output the document.
Nakamura et al. (US 2015/0304520) teaches an image processing apparatus that specifies and acquires a character string from an image to facilitate the storage of the image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672